 In the Matter of BALTIMORE CASTINGS CORPORATION, EMPLOYERandUNITED STEELWORKERS OF AMERICA, CIO, PETITIONERIn the Matter of BALTIMORE CASTINGS CORPORATION, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, LODGE #186, DIST.#12, PETITIONERIn the Matter of BALTIMORE CASTINGS CORPORATION, EMPLOYERandPATTERN MAKERS LEAGUE OF NORTH AMERICA, DISTRICT #3, AFL,PETITIONERCases Nos. 5-R-2718,.5-R-27927, and 5-R-2'i'7^?, respectively.-DecidedApril 0, 1947Mr. Edward L. Rich,of Baltimore, Md., for the Employer.Messrs. Lawrence BenchandJoseph Neal,both of Baltimore, Md.,-for the Steelworkers.Mr. Claudetile.'FFairfield,of Baltimore, Md., for the Machinists.Mr. Eli J. Oakley,ofWashington, D. C., for the Pattern Makers.Mr. Stanley Segal,of counsel to the Board. .DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing in thesecases was held at Baltimore, Maryland, on December 4, 1946, beforeEarle K. Shawe, hearing,officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERBaltimore Castings Corporation, a Maryland corporation withoffices and place of business in Baltimore, Maryland, is engaged in themanufacture of cast iron soil pipes and soil pipe fittings.From thecommencement of its operations in July 1946 to December 1946, itpurchased raw materials and equipment Valued at about $756,000, ofwhich approximately 6 percent was shipped to its plant from outsidethe State of Maryland.During the salve period it manufactured73 N L. R. B., No. 20.128 BALTIMORE CASTINGS CORPORATION129finished products valued at about $27,400, of which approximately80 percent was shipped out of the State.The Employer estimates thatits annual sales of finished products will exceed $500,000, of whichapproximately 50 percent will be shipped out of the State.The Employer admits for the purposes of this proceeding, and wefind, that it is engaged in commerce within the meaning of theNational Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, herein called the Steelworkers,isa labor organization affiliated with the Congress of IndustrialOrganizations, claiming to represent employees of the Employer.International Association of Machinists, Lodge #186, Dist. #12,herein called the Machinists, in an unaffiliated labor organization,claiming to represent employees of the Employer.PatternMakers League of North America, District #3, hereincalled the Pattern Makers, is a labor organization affiliated with theAmerican Federation of Labor, claiming to represent employees ofthe Employer.ICI.TH1,QUESTIONS CONCERNING REPRESENTATIONThe Employer refuses to recognize any of the labor organizationsherein as the exclusive bargaining representative of any of its em-ployees until such labor organizations have been certified by theBoard in an appropriate unit or units.We find that questions affecting commerce have arisen concerningthe representation of employees of the Employer within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1V. THE APPROPRIATE UNITS; THE DETERMINATION OF REPRESENTATIVESThe Steelworkers seeks a unit of all production and maintenanceemployees, including trainees, janitor, instructor, storekeeper, ma-chinists,welders,maintenance mechanics, carpenters, tool makers,electricians, and helpers to the aforesaid skilled employees, but ex-cluding pattern makers and their apprentices, casual employees, time-keeper, guards, watchmen, office and clerical employees Sand super-visors.The Machinists desires a unit of all machinists, welders,maintenance mechanics, carpenters, tool makers, electricians and help-ers to the foregoing skilled mechanics, excluding pattern makers andtheir apprentices and supervisors.The Pattern Makers urges a unitof pattern makers and their apprentices, excluding supervisors.TheEmployer is neutral with respect to the number of units established.It agrees as to the proposed inclusions and exclusions except insofaras trainees, the instructor, and the janitor are concerned.As noted 130DECISIONSOF NATIONALLABOR RELATIONS BOARDabove, the Steelworkers desires to include them in its unit; the Em-ployer would exclude them.The Employer's operations are organized into two prilicipal de-partments, the foundry and the pattern shop, respectively, each ofwhich is in a separate building and is separately supervised.Thefoundry employs molders, coremakers, furnace men and helpers.These men are engaged directly in manufacturing the soil pipes andthe fittings produced by the Employer. The pattern shop has patternmakers and their apprentices to make wood patterns and variousskilledmechanics such as machinists, electricians, and welders forgeneral maintenance work.'None of the parties object to the creation of a separate unit for thepattern makers and their apprentices. Inasmuch as these employeesconstitute a well-recognized craft group, we shall establish them asa separate unit.'The foundry and maintenance employees could unquestionably con-stitute a single appropriate unit as requested by the Steelworkers,inasmuch as they are part of a single enterprise.'On the other hand,the skilled craft employees and their helpers engaged in maintenancework may also, as the Board has held in other cases, constitute a sep-arate appropriate unit.4 In these circumstances, the customary solu-tion is for the Board to direct self-determination elections among theemployees in these voting groups before determining the appropriateunit or units.The Steelworkers contends, however, that in 1943, theBoard did direct such elections among the foundry and maintenanceemployees at this plant and as a result of this election found a singleunit of both groups appropriate.5The Steelworkers argues that thisprevious determination of the Board is conclusive of the propriety ofa single unit.The facts in connection with this contention are as follows: Thepresent plant was formerly owned by Maryland Sanitary Manufac-turing Corporation which was engaged until August 1945 in manu-facturing war materials for the United States Navy. In July 1945,the Employer purchased the plant and converted it to the manufactureof soil pipes.The Employer is in no way connected with the formerowner.Its operations, its machinery and its end products are dif-ferent from those of the Maryland Sanitary Corporation.The nuin-'Pout miiclumsts regularly work in the ioundiv, but they are supervised by the patentshop foreman2 SeeMatterof lVestiaghouseElectric Corporation,69 N. L it. B 215, andMatter ofLandisTootCompany,65 N. L. R B 1279.* SeeMatter of Mat land Sanitaiy Manufacturing Corporation, 53 NL It B 14904 SeeMatter of Doughnut Corpoiation of America,66 N L. It B 1231 ,Matter of ElectraMetallurgicalCompany,56 N L. R B 14645Matter of Maryland Sanitary Mannfactui eq Corporation.supra.After the Boardscertification,Maiyland Sanitary Manutacturing Corporation and the Steelworkers enteredinto a collective bargaining contract which was effective fioar January 1945 to August 1945,when the Company ceased operations BALTIMORE CASTINGS CORPORATION131ber of present employees is only one-third as large as the numberemployed by the previous owner and, of the present employees, only:iOpercent formerly worked for the Maryland Sanitary Corporation.Finally, the voting groups.set up in the earlier decision consisted of(1) foundry employees and (2) machine and shell shop employees.There is no shell shop at this time. In view of the different owner-ship and operations, Ave are of the opinion that the Board's unit find-ing in theillaryland Sanitary illanufactevi,ing Corporationcase isnot controlling.Inasmuch as the foundry and maintenance employees may consti-tute either a single unit, or two separate units, we shall defer makingany unit findings. as to these employees pending the outcome of theelections directed hereinafter.Our unit findings will be determined,in part, by the desires of the employees themselves, as expressed inthe elections.Disputed categoriesThe Employer employs five or six trainees in the foundry who arelearning to become coremakers.The Employer would exclude themfrom the unit requested by the Steelworkers on the ground that theability of the trainees to become coremakers has not yet been deter-mined.The trainees work side by side with regular employees underthe sane working conditions.We shall, therefore, include them inthe unit."The Employer would exclude the instructor of the trainees from theunit on the ground that he has supervisory authority. It is apparentfrom the record that the instructor can effectively recommend changesin the status of trainees and that lie exercises the same authority overthe trainees as do foremen over regular employees.We find that theinstructor is a supervisor within the Board's customary definition.We shall exclude him.The Employer employs one janitor whom it would exclude al-legedly because lie performs a substantial part of his work in theoffice.It appears that the janitor works in both the office and thefoundry proper, performing janitorial services in both places.Heis an hourly paid employee. In view of the fact that a large partof the janitor's work is in the foundry, we shall include him in theunit.We find that all pattern makers and their apprentices, excludingall supervisory employees, with authority to hire, promote, discharge,discipline, or otherwise effect changes ii-the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.6 SeeMatter of Served, Inc,65 N. L.R B. 1067. 132DECISIONSOF NATIONALLABOR RELATIONS BOARDWe shall direct that three separate elections by secret ballot beheld among the employees in the unit found appropriate above and inthe two voting groups described below, who were employed during thepay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forth inthe Direction :(1)All machinists, welders, maintenance mechanics, maintenanceman-mechanical (grinding. room), mechanic and maintenance man(foundry), carpenters, tool makers, electricians and helpers to theforegoing skilled mechanics, excluding pattern makers and their ap-prentices and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status,of employees, or effectively recommend such action;(2)All foundry employees, including trainees and janitor, butexcluding pattern makers and their apprentices, machinists, weld-ers,maintenance mechanics, maintenance man-mechanical (grindingroom), mechanic and maintenance man (foundry), carpenters, toolmakers, electricians and helpers to the foregoing skilled mechanics,casual employees, timekeeper, watchmen, guards, office and clerical em-ployees, instructor, and all other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Baltimore Castings Corporation,Baltimore, Maryland, elections by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of theRegionalDirector for the Fifth Region, acting in this hatter as agent for theNational Labor Relations Board and subject to Sections 203.55 and'203.56, of National LaborRelations Board Rules and Regulations-Series 4, among the employees in the appropriate unit and votinggroups described in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, in-cluding employees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarilylaid off,and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the elections, to determine :aAny participant in the election in voting group(1)may,upon its prompt request to,and approval thereof by,the Regional Director,have its name removed from the ballot BALTIMORE CASTINGS CORPORATION133 .(a) In the unit heretofore found appropriate, whether or not theydesire to be represented by Pattern Makers League of North America,District #3, AFL, for the purposes of collective bargaining;(b) In voting group (1), whether they desire to be represented byInternational Association of Machinists, Lodge #186, District #12,or by United Steelworkers of America, CIO, for the purposes of col-lective bargaining, or by neither;(c) In voting group (2), whether or not they desire to be repre-sented by United Steelworkers of America, CIO, for the purposes ofcollective bargaining.CHAmrIAN HExzoa took no part in the consideration of the aboveDecision and Direction of Elections.